--------------------------------------------------------------------------------

[image00001.jpg]
Exhibit 10.3
   
Foreign Director Form

 
2015 INDEPENDENT DIRECTOR DEFERRED STOCK AWARD AGREEMENT
 
Name of Independent
Director:________________________________________________________
 
This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of Deferred Stock Units to the
above-referenced “Director” on the first business day following the end of each
calendar quarter (each a “Quarterly Grant Date”) pursuant to the Compass
Minerals International, Inc. 2015 Incentive Award Plan, as may be amended from
time to time (the “Plan”).1  By accepting the Award, Director agrees to be bound
in accordance with the provisions of the Plan, the terms and conditions of which
are hereby incorporated in this Agreement by reference.  Capitalized terms not
defined herein shall have the same meaning as used in the Plan.
 
1.    Deferred Stock Units.  The number of shares of Deferred Stock Units
subject to this Agreement shall be determined as of each Quarterly Grant Date
and shall be equal to the ratio of (A) the aggregate value of the Director’s
fees for the applicable calendar quarter to be paid in the form of Deferred
Stock Units pursuant to Director’s election on Exhibit A attached hereto, to (B)
the Fair Market Value per share of Stock as of such Quarterly Grant Date.
 
2.    Accounting for Deferred Stock Units.  The Company shall maintain a
separate bookkeeping account (the “Deferred Stock Account”) to reflect the
shares of Deferred Stock Units subject to this Agreement.
 
3.    Vesting.  The Deferred Stock Units shall be 100% vested at all times.
 
4.    Payment Following Separation or Other Specified Date.  Director shall
receive payment of his Deferred Stock Account, at the time elected by Director
on Exhibit A.  Such payment shall be made in whole shares of Stock (with cash
for fractional shares) in either (i) a single lump sum or (ii) annual
installments over a period of not less than two years nor more than ten years. 
Director’s election on Exhibit A shall be filed with the Secretary of the
Company.
 
5.  Payment Following Change of Control.  Notwithstanding Section 4 or any other
provision of the Agreement to the contrary, if a Change of Control of the
Company occurs prior to the complete distribution of a Director’s benefit under
this Agreement, then any portion of such benefit that has not theretofore been
distributed shall be distributed in a single lump sum to Director (or, as
applicable, his beneficiary) immediately following the Change of Control.
 
6.    Payment Upon Death; Beneficiary Designation.  Director shall have the
right to designate a beneficiary who is to succeed to his or her right to
receive payments hereunder in the event of death.  Any designated beneficiary
shall receive payments in the same manner as Director if he or she had lived. 
In case of a failure of designation or the death of a designated beneficiary
without a designated successor, Director’s remaining benefit shall be paid in
full to his or her surviving spouse (or if none, Director’s estate) within 60
days following Director’s death.  No designation of beneficiary or change in
beneficiary shall be valid unless it is in writing signed by the Director and
filed with the Secretary of the Company.
 

--------------------------------------------------------------------------------

 
1 The Compass Minerals International, Inc. 2015 Incentive Award Plan was
approved by the shareholders on May 6, 2015.  Deferred Stock awards granted
prior to such date were awarded pursuant to the terms of the Compass Minerals
International, Inc. 2005 Incentive Award Plan, as amended.
 


--------------------------------------------------------------------------------

[image00001.jpg]
 
7.    Voting and Dividend Rights.  Director shall have no voting rights with
respect to the Deferred Stock Units awarded hereunder.  Pursuant to Section 8.4
of the Plan, Director shall be entitled to receive Dividend Equivalents with
respect to the Deferred Stock Units subject to this Agreement.  Such Dividend
Equivalents shall be credited to the Deferred Stock Account as of  the date the
Company pays any dividend (whether in cash or in kind) on shares of Stock in an
amount equal to the ratio of (A) the aggregate value of the dividend that would
have been payable on the Deferred Stock Units held by the Director immediately
prior to such payment date had the shares of Stock represented by such Deferred
Stock Units been outstanding as of such payment date to (B) the Fair Market
Value per share of Stock as of such date.
 
8.    Permitted Transfers. The rights under this Agreement may not be assigned,
transferred or otherwise disposed of except by will or the laws of descent and
distribution and may be exercised during the lifetime of Director only by
Director. Upon any attempt to assign, transfer or otherwise dispose of this
Agreement, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this Agreement and the
rights and privileges conferred hereby immediately will become null and void.
 
9.  Unfunded Obligation.  This Agreement is designed and shall be administered
at all times as an unfunded arrangement and Director shall be treated as an
unsecured general creditor and shall have no beneficial ownership of any assets
of the Company.
 
10.  Taxes.  Director will be solely responsible for any federal, state or other
taxes imposed in connection with the granting of the Deferred Stock Units or the
delivery of shares of Stock pursuant thereto, and Director authorizes the
Company or any Subsidiary to make any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.
 
11.  Acceleration of Payment to Pay State, Local or Foreign Taxes. 
Notwithstanding any provision in this Agreement to the contrary, the Company
shall accelerate the payment of a portion of the shares of Deferred Stock Units
credited to Director’s Deferred Stock Account for the sole purpose of allowing
Director to pay applicable state, local and foreign taxes relating to such
Deferred Stock Units.  Accelerated payment shall be limited to the amount of
taxes due as a result of Director’s participation in the directors deferred
compensation program, all as certified by Director’s personal tax advisor. 
Director acknowledges and agrees that he shall be solely responsible for any tax
consequences relating to or resulting from the accelerated payment from his
Deferred Stock Account.
 
12.  Changes in Circumstances.  It is expressly understood and agreed that
Director assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Deferred Stock
Units or the shares of Stock issued pursuant thereto after the date hereof.
 
13. Conflict Between Plan and This Agreement.  In the event of a conflict
between this Agreement and the Plan, the provisions of the Plan shall govern.
 
14. Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:
 
Compass Minerals International, Inc.
9900 West 109th Street
 

--------------------------------------------------------------------------------

[image00001.jpg]
 
Overland Park KS 66210
Attn: Senior Vice President Corporate Services


If to Director, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
15.    Governing Law.  This Agreement shall be governed under the laws of the
State of Delaware without regard to the principles of conflicts of laws.  Each
party hereto submits to the exclusive jurisdiction of the United States District
Court for the District of Kansas (Kansas City, Kansas). Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
paragraph.
 
16.  Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
17.  Enforcement.  In the event the Company or Director institutes litigation to
enforce or protect its rights under this Agreement or the Plan, the party
prevailing in any such litigation shall be paid by the non-prevailing party, in
addition to all other relief, all reasonable attorneys’ fees, out-of-pocket
costs and disbursements of such party relating to such litigation.
 
18.  Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
19.   Counterparts.  This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.
 
[Signature page to follow]
 

--------------------------------------------------------------------------------

[image00001.jpg]
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
COMPASS MINERALS INTERNATIONAL, INC.
   
By:
   
Name:
   
Date:
   
DIRECTOR
           
Name:
     
Date:
 

 

--------------------------------------------------------------------------------

[image00001.jpg]
 
EXHIBIT A - ELECTIONS RELATING TO
 
INDEPENDENT DIRECTOR DEFERRED STOCK AWARD



 
Last Name
First Name
MI
Social Security Number




   
Mailing Address
City
State
Zip Code




   
Telephone
Email Address

 
 
Instruction:  Elections must be made on or before December 31 of the year
immediately preceding the year with respect to which the award relates.  Any
person who first becomes a Director during a calendar year, and who was not a
Director of the Company on the preceding December 31, may elect, no later than
seven days after the Director’s term begins, to defer payment of all or a
specified part of his or her fees payable for the remainder of such year.   You
must complete both Parts A and B below.
 
SECTION 1 - DEFERRAL ELECTION
 

A. Cash Retainer



I irrevocably elect to receive the following portion of my annual cash retainer
in the form of Deferred Stock Units:


_______% (insert 0%; 25%; 50%; 75%; or 100%)



B. Stock Retainer



Instruction:  In connection with the minimum shareholder ownership requirements
for non-employee directors, your annual stock retainer will be automatically
issued in the form of Deferred Stock Units until your total shareholder
ownership (or equivalent) equals or exceeds five times your annual cash
retainer.  Once you attain the minimum shareholder ownership threshold, the
automatic deferral requirement will no longer apply, beginning with the first
year following the year in which the minimum threshold is achieved.


I irrevocably elect to receive the following portion of my annual stock retainer
in the form of Deferred Stock Units:
 
_______% (insert 0%; 25%; 50%; 75%; or 100%)
 
 
SECTION 2 – TIME AND FORM OF PAYMENT
 
Instruction:  Your elections under this Section only apply to your Deferred
Stock Award for the year with respect to which the award relates.   Your
Deferred Stock attributable to earlier or later years, if any, will be paid
pursuant to the terms of the Deferred Stock Award and your separate elections
for each of those years.   You must complete both Parts A and B below.  Part A
addresses the time of payment and Part B addresses the form of payment.



A. Commencement of Distribution

 
Except as otherwise set forth in Section 2C, below, I irrevocably elect to
receive payment of my Deferred Stock at the following time (check one):
 

--------------------------------------------------------------------------------

[image00001.jpg]
 
☐ January 2 of the  fifth (5th) year following the year with respect to which
this Deferred Stock Award relates (e.g., January 2, 2020 for 2015 Deferred Stock
Awards, January 2, 2021 for 2016 Deferred Stock Awards, etc.) or if earlier, the
date I cease being a Director for any reason; or
☐  The date I cease being a Director for any reason.
 

B. Form of Distribution

 
Except as otherwise set forth in Section 2C, below, I irrevocably elect to
receive distributions of my Deferred Stock Account in accordance with the
following election (check one):
 
☐ In one lump sum (default form); or
☐  In _______ (insert number) annual installments (not less than 2 or more than
10).
 
I understand that the first distribution will be payable as of the date set
forth in Section 2A, above, and that if I elect annual installment payments I
will receive an installment as of each January 2 immediately following the first
distribution until my entire Deferred Stock Account has been distributed in
full.
 

C. Change in Control

 
I understand that, notwithstanding any other provision of this form to the
contrary, my entire Deferred Stock Account will be distributed in a single lump
sum immediately following the occurrence of a Change in Control of the Company.
 

--------------------------------------------------------------------------------

 
SECTION 3 – SIGNATURE



 
Signature
   
Date
 

 
 

--------------------------------------------------------------------------------